Citation Nr: 1743391	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, other than anterior compression fractures at T12- L1, to include as secondary to service-connected anterior compression fractures at T12-L1. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, and Ms. C.T., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service with the Navy from October 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied reopening of the claim for service connection for osteoarthritis and degenerative disc disease of the lumbar spine, claimed as a low back disability.

The Board has recharacterized and broadened the issue on appeal to more accurately reflect the Veteran's claim of entitlement to service connection for a low back disability, other than anterior compression fractures at T12-L1.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record within the Legacy Content Manager Documents of the Veteran's electronic claims file.

The appeal was previously before the Board in November 2013, where the Board reopened the claim of service connection for a low back disability, and remanded the claim for a VA examination for determine the etiology of diagnosed osteoarthritis and degenerative disc disease of the lumbar spine, to include as secondary to service-connected anterior compression fractures of T12 and L1.  Upon return to the Board, the claim was again remanded in June 2016 for an additional VA medical opinion, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  A low back disability was not "noted" at service entrance.

2.  The evidence does not show, clearly and unmistakably, that a low back disability both preexisted service and was not aggravated by service.

3.  Currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine are not related to an in-service injury or event. 

4.  Currently diagnosed degenerative disc disease and osteoarthritis did not manifest to a compensable degree within one year of service separation.

5.  Currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine are not caused by or aggravated by service-connected anterior compression fractures of T12 and L1.	


CONCLUSION OF LAW

The criteria for service connection for a low back disability, other than anterior compression fractures at T12- L1, to include as secondary to service-connected anterior compression fractures at T12-L1, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in April 2009 which met the VCAA notice requirements with respect to reopening a claim of service connection for a low back disability.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA examinations and VA medical opinions.  A VA examinations and medical opinions were provided in May 2009, August 2009, December 2013 and January 2017 to address service connection for a low back disability, to include degenerative disc disease and osteoarthritis, and to include as secondary to service-connected anterior compression fractures at T12-L1.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see June 2010 VA examination.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2016).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (2016).

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran has currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine.  See August 2009 VA addendum opinion.  The Veteran contends that while on active duty with the Navy, he injured his lower back when he twisted his back to catch an 85 pound shell, which had been dropped, to protect another shipmate below him. 

The Board finds that a low back injury was not "noted" at service entrance in October 1961.  See 38 C.F.R. § 3.304(b) (2016).  Spine and other musculoskeletal issues were not indicated in a September 1961 enlistment examination record, and therefore, the Board finds that a back disability was not noted at service entrance and the presumption of soundness attaches.  As such, the burden has shifted to VA to rebut the presumption of soundness.  Wagner, 370 F.3d 1089.

After reviewing all of the evidence of record, the Board finds that the weight of the evidence demonstrates that the currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine did not clearly and unmistakably preexist service, and was not aggravated in service.

Lay evidence of record, to include the Veteran's reports of medical history, claim that a low back condition existed prior to service.  Specifically, within service treatment records, a June 1967 note shows that the Veteran reported hurting his back prior to joining the Navy.  In an August 1963 Report of Board of Medical Survey, the Board of Medical Survey indicated that the Veteran had a mechanical backache of a congenital nature which was aggravated by an injury prior to his entrance into service.  While the Veteran is competent to report on a low back disability, such as a low back injury, the Board finds that the lay history of pre-service existence of a condition without medical evidence documenting the existence of such a condition prior to service is not enough to rebut the presumption of soundness, absent any findings of a low back disability shown at service entrance.  See 38 C.F.R. 3.304 (2016).  Accordingly, the Board finds that the evidence does not show, clearly and unmistakably, that a low back disability both preexisted service and was not aggravated in service, and the Veteran is presumed to be sound at service entrance.  Having failed to rebut the presumption of soundness, the Board finds that the claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1097.

Upon review of the probative medical and lay evidence of record, the Board finds that the weight of the evidence is against the finding of service-connection for degenerative disc disease and osteoarthritis of the lumbar spine.

Service treatment records show the Veteran received treatment for a back injury in June 1963 after he had gone horseback riding the week prior and could not walk afterwards.  The Veteran reported that he had been having back trouble for the past two to three years while in service.  In July 1963, the Veteran was admitted to a U.S. Naval hospital and was diagnosed with a lumbosacral strain, chronic.  In August 1963, the Veteran was found unfit for service by the Medical Survey Board due to his chronic lumbosacral strain.  In a Report of Board of Medical Survey, dated August 1963, the Board of Medical Survey indicated that the Veteran had reported back pain two years prior due to lifting a heavy weight, to which he had seen an orthopedist who prescribed him a back brace for a three year period.  An x-ray report of the lumbosacral area revealed slight anterior wedging of the L1, with mild scoliosis to the left of the L1-2 level, and unusually proximity of the L2-5.

VA treatment records show the Veteran was diagnosed with lumbar spinal stenosis by a private MRI in August 2005.  In a March 2008 x-ray report, the Veteran was diagnosed with degenerative changes of the lumbar spine.

In a May 2009 VA examination, the Veteran reported that in 1963, he injured his back while in a human chain when he tried to catch a shell that was dropped by a shipmate in order to protect another shipmate.  The VA examiner, upon review of x-ray evidence, diagnosed the Veteran with anterior compression fracture at L1 and T12, osteoarthritis of the lumbosacral spine with degenerative disc disease of the L5-S1, and opined that it would require mere speculation to opine as to whether his lumbosacral spine disabilities were caused as a result of his military service or his compression fracture at L1.  The VA examiner further indicated that there is no evidence of a chronic low back disability following separation and that it was clear from the records that the Veteran's motor vehicle accidents in 1977 and 2004 led to his present low back disability.

In an August 2009 VA examination, upon review of the Veteran's claims file and physical examination, the VA examiner opined that there was no evidence of a chronic low back disability following separation and it was clear from the records that post-service motor vehicle accidents in 1977 and 2004 led to his present low back disability.  The VA examiner further indicated that he could not resolve the issue of osteoarthritis and degenerative disc disease of the lumbar spine without speculation.

In a September 2009 notice of disagreement, the Veteran confirmed that he had begun seeking medical treatment for a low back disability in 1977 after a truck accident.  In an August 2010 substantive appeal, the Veteran contended that his automobile accidents only further aggravated his existing back problem which he indicated had started while on active duty service.

In an April 2013 Travel Board hearing, the Veteran testified that he injured his back in service aboard ship and was thereafter discharged for a bad back, and indicated that he had been told that if he claimed service aggravation, or complained of back problems on service separation, he would never get a job.  He stated that he did have motor vehicle accidents in 1977 and 2004 which he believed made his back disability worse.  He testified that while in service, he attempted to stop heavy ammunition from falling onto another shipmate and injured his back in the process, and that he had been having ongoing problems with his back ever since.  He indicated that he didn't have health insurance after service, so he sought medical assistance from a friend who was a doctor and was unaware of VA benefits, which is why he hadn't approached VA earlier.  The Veteran, through his representative, indicated that the incident which happened to him in the Navy did contribute to an L1 compression fracture and that, even though he did have multiple accidents later in life, the Veteran should be at least service connected for at least that disability.

In a December 2013 VA addendum opinion, the VA examiner opined that the Veteran's degenerative disc disease and osteoarthritis of the lumbar spine were not caused by, a result of, or aggravated by his active military service or service-connected anterior compression fractures of T12 and L1.  The examiner noted no objective evidence of degenerative disc disease of the lumbar spine following separation until 2007 and similarly opined that the motor vehicle accidents in 1977 and 2004 led to his current low back disability.

In a January 2017 VA examination, the VA examiner indicated that he could not opine without resort to mere speculation as to the Veteran's claimed low back disability being related to or caused by or aggravated during active military service.  The VA examiner also could not resolve, without resort to mere speculation, whether the Veteran's osteoarthritis and degenerative disc disease of the lumbar spine was proximately due to or aggravated by service-connected anterior compression fractures of T12 and L1.  The VA examiner did, however, indicate that there was no objective evidence that arthritis of the lumbar spine existed during the initial post-service year.  The examiner, in his rationale, indicated that there was no convincing proof in medical literature that arthritis and degenerative disc disease of the low back are directly caused by compression fractures of the thoracolumbar spine.  He further stated that association of degenerative disc disease of the spine with compression fractures does not necessarily establish a cause and effect relationship.  

Upon review of the medical and lay evidence of record, the Board finds that the Veteran did not have chronic symptoms of degenerative disc disease and osteoarthritis of the lumbar spine in-service and continuous symptoms after service separation.  Service medical records show treatment in June through July 1967 and subsequent medical discharge for a chronic lumbosacral spine strain, the Board finds that the Veteran did not have chronic symptoms of degenerative disc disease or osteoarthritis in service.  In this case, there is no showing of a chronic disease in service treatment records and there is no evidence of a combination of manifestations sufficient to identify currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine.  Rather, the Veteran's in-service lumbar spine symptoms have been attributed to alternate diagnoses, specifically service-connected anterior compression fractures of T12 and L1.  

Further, while the Veteran has generally contended ongoing back issues since his in-service injury during the April 2013 Travel Board hearing, the Board finds probative VA treatment records, which show the earliest x-ray evidence of degenerative changes of the lumbar spine in March 2008, over forty years since service separation.  In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of chronicity of symptoms in service, and continuity of symptomatology post-service, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology is one factor that the Board has considered in finding that the Veteran's statements, made in support of his claim for compensation, are less probative than the other evidence of record on the question of chronicity and continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board also finds that the Veteran's osteoarthritis of the lumbar spine did not manifest to a compensable degree within one year of service separation.  The probative medical evidence of record, to include the August 2009, December 2013 and January 2017 VA examinations, indicate, upon review of the Veteran's medical record, medical literature and based upon clinical experience, that there was no evidence of a chronic low back disability following one year of separation but rather, VA examiners opined that the Veteran's post-service motor vehicle accidents in 1977 and 2004 clearly led to his present low back disability.  Further, the earliest medical evidence of degenerative changes of the lumbar spine was by x-ray in March 2008, over 40 years after service separation.  See Maxon, 230 F.3d 1330 at 1333.  Therefore, the Board finds, based upon the evidence of record, that the Veteran's degenerative disc disease and osteoarthritis did not manifest to a compensable degree within one year of separation.

Probative medical and lay evidence of record further show that currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine are not etiologically related to service.  As previously discussed, service treatment records do not show treatment, diagnosis or complaints of degenerative disc disease or osteoarthritis in-service.  The August 2009 and December 2013 VA examiners opined that the Veteran's post-service motor vehicle accidents in 1977 and 2004 caused his current lumbar spine disability and that the earliest evidence of degenerative disc disease and osteoarthritis was in March 2008, over 40 years after service separation.  See Maxon, 230 F.3d at 1333.  

The January 2017 VA examiner could not opine, without resort to mere speculation, whether the Veteran's current degenerative disc disease and osteoarthritis of the lumbar spine was caused by active duty service.  The Board notes that an examination is not inadequate merely because the examiner states that they cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Rather, an opinion which determines that the etiology of a condition is not possible without resorting to speculation is just as much of a medical conclusion as a conclusive opinion.  Id.   The Board finds that the January 2017 VA examiner's opinion as to the etiology of the Veteran's lumbar spine diagnoses was based on a thorough review of the Veteran's record and is adequate for decisional purposes.  

The only other evidence of record tending to relate the Veteran's current lumbar spine disabilities to service are the Veteran's lay statements, however, the Board finds that the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the onset and etiology for the diagnoses of degenerative disc disease and osteoarthritis of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board finds, based on the medical and lay evidence of record, that Veteran's diagnosed degenerative disc disease and osteoarthritis of the lumbar spine are not etiologically related to service.

Finally, the Board finds, upon review of the medical and lay evidence of record, that the Veteran's current low back conditions are not proximately caused by or aggravated by service-connected anterior compression fractures of the T12 and L1.  The Board finds probative the VA medical opinions of record, which cannot conclude without resort to mere speculation, whether the Veteran's arthritis and degenerative disc disease of the low back was proximately due to or aggravated by service-connected anterior compression fractures of T12 and L1.  The Board finds that the January 2016 VA examiner's inability to opine as to etiology of the Veteran's current lumbar spine diagnoses was arrived upon after all due diligence in seeking relevant medical information, as he indicated that there was no convincing proof in medical literature that arthritis and degenerative disc disease of the lumbar spine are directly caused by lumbar fractures of the thoracolumbar spine.  Jones, 23 Vet. App. 382.  The Board finds that the evidence of record does not otherwise tend to show causation or aggravation of currently diagnosed degenerative disc disease and osteoarthritis of the lumbar spine by service-connected anterior compression fractures of T12 and L1.

Accordingly, the Board finds that entitlement to service connection for degenerative disc disease and osteoarthritis of the lumbar spine is not warranted.  Because the weight of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107 (West 2014) 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a low back disability, other than anterior compression fractures at T12- L1, to include as secondary to service-connected anterior compression fractures at T12-L1, is denied.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


